PER CURIAM.
The employer, U.S. Foundry & Management Corporation, appeals from a final judgment ordering the employee, Robert *662McKelvey, to pay $307.50 in an action on a workers’ compensation subrogation claim.
We affirm the trial court’s equitable distribution in all respects. However, as the trial court failed to provide the workers’ compensation lienor with offsets for future benefits to be paid to the employee as required by section 440.39(3)(a), Florida Statutes (1983), and Aetna Ins. Co. v. Norman, 468 So.2d 226 (Fla.1985), we remand with instructions to reduce future benefit payments by 2.5%.1
Affirmed and remanded with instructions.

. The trial court determined this to be the approximate ratio of the employee's net recovery ($12,300) to the judicially determined full value of the claim ($500,000).